PER CURIAM.
George White appeals his conviction and sentence for sale of a counterfeit drug, a third degree felony. He claims his sentence is an illegal split sentence. We affirm the conviction but remand for conformance of the written sentence to the oral pronouncement.
The written sentence provides that the last three years of his ten-year prison sentence will be suspended and followed by three years’ probation. At sentencing, the court orally pronounced that the three suspended years would be served on probation. The oral pronouncement represents a “true split sentence” in accordance with Poore v. State, 531 So.2d 161, 164 (Fla.1988). The written sentence must not vary from the court’s oral pronouncement. See Beal v. State, 478 So.2d 401 (Fla. 2d DCA 1985). Because the written sentence may be ambiguous with respect to whether the three years’ probation will begin after seven years or after ten years, we remand for conformance of the written sentence to the oral pronouncement.
PARKER, A.C.J., and ALTENBERND and BLUE, JJ., concur.